Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 01/02/2018. Claims 1, 5, 71 8, 10, 12. 14, 18, 20, and 22 are amended. Claims 2-4, 11, and 19 are cancelled. Claims 24 and 25 are added. Claims 1, 5-10, 12-18 and 20-25 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5-10, 12-18 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-20 of U.S. Patent 10/121,386.
US Patent 10/121,386
Application 16/179,513
Claim 1: A method, in a data processing system having a processor and a memory, wherein the memory comprises instructions which are executed by the processor to cause the processor to implement an algorithm utilization controller for utilizing algorithm components based on categories in a question answering system, the method comprising: capturing, by a question answering engine executing within the 

determining, by the algorithm utilization controller, sets of algorithms to use for respective question categories according to efficiency and correctness analysis, wherein the algorithm utilization controller comprises a logical grouping component, a learning analyzer component, a machine learning component, and an algorithm execution broker component working together to dynamically adjust algorithms to answer questions while minimizing resources, 


profiling resources to produce a performance profile for the question category for output value contributions to produce a final answer by the learning analyzer component, 
utilizing the performance profile for the question category as training data by the machine learning component considering confidence of answers as a weighting, and 
generating a machine learning model for classifying questions 
and adjusting algorithms dynamically by the algorithm execution broker according to a criteria adjusted for resource availability and answer correctness criteria; 
for a given input question, determining, by the algorithm utilization controller, a 
determining, by the algorithm utilization controller, a set of algorithms corresponding to the question category of the given input question that meet an efficiency threshold to contribute to finding a correct answer for the given input question using the machine learning model; and executing, by the question answering engine, the set of algorithms corresponding to the question category of the given input question to find an answer to the given input question.





determining, by the algorithm utilization controller, sets of algorithms to use for respective question categories according to efficiency and correctness analysis, 










profiling resources to produce a performance profile for the question category for output value contributions to produce a-final answer, 

utilizing the performance profile for the question category as training data by a machine learning component considering confidence of answers as a weighting, 


and adjusting algorithms dynamically according to a criteria adjusted for resource availability and answer correctness criteria; 

for a given input question, determining by the algorithm utilization controller, a 








and executing, by the question answering engine, a set of algorithms corresponding to the question category of the given input question that meet an efficiency threshold to contribute to finding a correct answer for the given input question.



Claim 6: The method of claim 5, wherein the performance characteristics comprise heap sizes, CPU utilization, memory usage, the execution time of an algorithm, file input and output access, or write speeds.  
Claim 4: The method of claim 1, wherein determining sets of algorithms to use for respective question categories comprises: making correlations between algorithms and logical groupings to provide a category-specific machine learning model.
Claim 7: The method of claim 1 wherein determining sets of algorithms to use for respective question categories comprises: making correlations between algorithms and logical groupings to provide a category-specific machine learning model.  
Claim 5: The method of claim 4, further comprising determining which algorithms to execute and necessary system resources using a category-specific machine learning model of the determined question category.
Claim 8: The method of claim 7, further comprising determining which algorithms to execute and necessary system resources using a category-specific machine learning model of the determined question category. 
Claim 6: The method of claim 1, wherein the correctness metrics comprise a number of features for each algorithm 



	Instant claims 10 and 12-17 are computer program product counterpart to instant claim 1, comprising a non-transitory computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to perform steps comparable to those of instant claims 1 and 5-9, and are as a result rejected similarly to instant claims 1 and 5-9 as being anticipated by claims 7-14 of U.S. Patent 10/121,386. Additional instant claims 16 and 17 corresponding respectively to claims 12 and 13 of U.S. Patent 10/121,386 are shown below.
US Patent 10/121,386
Application 16/179,513
Claim 12: The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a data processing system and wherein the computer readable program was downloaded over a network from a remote data processing system.
Claim 16: The computer program product of claim 10, wherein the computer readable program is stored in a computer readable storage medium in a data processing system and wherein the computer readable program was downloaded over a network from a remote data processing system.
Claim 13: The computer program product of claim 7, wherein the computer readable 



	Instant claims 18 and 20-25 are an apparatus counterpart to instant claim 1, comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to perform steps comparable to those of instant claims 1 and 5-9, and are as a result rejected similarly to claims 1 and 5-9 as being anticipated by claims 15-20 of U.S. Patent 10/121,386.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715